Citation Nr: 1804122	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to the Veteran's service-connected lumbar spine disability. 

2.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to the Veteran's service-connected lumbar spine disability. 

3.  Entitlement to service connection for perifolliculitis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The VLJ kept the record open for an additional 60 days to allow for the submission for additional evidence.  A copy of the hearing transcript has been associated with the record.

The Board notes that the appeal originally included the issues of entitlement to service connection for a low back disability and bilateral lower extremity radiculopathy, sciatica, and thigh/leg pain.  In March 2014, the Board granted service connection for degenerative disc disease (DDD) of the lumbar spine and remanded the remaining issues for further development. 

Subsequently, the RO implemented the Board's decision in a rating decision dated May 2014 and assigned a 20 percent evaluation for lumbar DDD effective from June 11, 2009; the Veteran did not disagree with any aspect of the decision.  In addition, the RO granted service connection for right and left lower extremity radiculopathy with sciatica in an October 2014 rating decision and assigned a 10 percent evaluation for each lower extremity effective from  June 25, 2013.  The Board notes that during the Board hearing, the Veteran's representative clarified that the claim for bilateral thigh/leg pain was part and parcel of the Veteran's bilateral lower extremity sciatica claim which in turn, was alleged to be secondary to his low back disability.  Accordingly, the claim for bilateral thigh/leg pain needs no further appellate consideration.  Again, the Veteran did not challenge any aspect of the October 2014 rating decision; thus, the aforementioned awards of service connection for these issues constitute a full award of the benefits sought on appeal.  Thus, those matters are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997)(holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The issue of entitlement to service connection for the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have perifolliculitis. 


CONCLUSION OF LAW

The criteria for service connection for perifolliculitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303  (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103  (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  VA satisfied this duty with a June 2009 pre-adjudication letter.

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492  (2010).  There has been no allegation otherwise.

The Board also finds that there has been substantial compliance with the Board's March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.

Law and Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519  (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for perifolliculits.

The Veteran's service treatment records document that he was diagnosed as having perifolliculitis as a result of shaving.  However, the September 2009 and September 2014 VA examinations indicate that the Veteran has no current skin symptoms such as lesions or rashes on his face or neck.  The September 2009 examiner concluded that the perifolliculitis had resolved and the September 2014 VA examiner stated there has been no recurrence, no residuals, and no current objective evidence of perifolliculitis of the face. 

Moreover, the Veteran's VA treatment records reflect that skin examinations showed no rashes and no itching.  Finally, the record contains no medical evidence which refutes the findings set forth in the VA examinations and VA treatment reports. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the evidence of record does not show that the Veteran had perifolliculitis at any point during the pendency of the appeal.  There is also insufficient evidence of a disability at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board acknowledges the Veteran's testimony that he developed bumps from shaving during service, self-treated the bumps after service, and currently takes care to avoid getting bumps and ingrown hairs on his face.  In this regard, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, the Veteran is competent to report injuries and/or symptoms of a skin disability in service as well as any symptomatology since service.  Moreover, the Board has no reason to doubt his credibility.  However, the medical records do not support the Veteran's contention that he is currently assessed as having perifolliculitis.   Furthermore, the Veteran's statements are outweighed by the findings and conclusions of the September 2009 and September 2014 VA examiners.  See Bloom v. West, 12 Vet. App. 185, 187   (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Because the evidence does not show that the Veteran has had perifolliculitis during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements of service connection is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431   (2006) (the absence of any one element will result in denial of service connection).

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1990).


ORDER

Entitlement to service connection for perifolliculitis is denied.


REMAND

The Veteran alleges that his bilateral upper extremity radiculopathy is the result of his service-connected lumbar spine disability.  The Veteran was most recently afforded a VA peripheral nerves examination in September 2014 at which time, the examiner stated that there was no current objective evidence of cervical radiculopathy.   However, a July 2015 VA treatment report notes that the Veteran reported chronic low back pain with bilateral upper extremity "tingling, neuropathy".  Therefore, the Board finds that an updated and adequate VA examination is warranted to ascertain the nature and etiology of the Veteran's upper extremity radiculopathy if present. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any upper extremity peripheral neuropathy that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include EMG and/or nerve conduction studies.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any neurological disabilities of the bilateral upper extremities that have been present at any time since June 2009 or within close proximity thereto. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disability manifested in service or is otherwise casually or etiologically related to his military service.

The examiner should also state whether it is at least as likely as not that the disability was either caused or permanently aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine. In so doing, the examiner should address the significance, if any, of the July 2015 VA treatment report showing that the Veteran reported chronic low back pain with bilateral upper extremity tingling, neuropathy.  

A clear rationale for any opinion offered must be provided.

2.  The case should then be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


